     Case 1:21-cr-00068-TNM Document 41 Filed 04/21/21 Page 1 of 1
      Case 1:21-cr-00068-TNM Document 40 Filed 04/21/21                   Page 7 of 7
        Case 1:21-cr-00068-TNM Document 36-1 Filed 04/13/21 Page 7 of 7




                                        ATTACHMENT A

                                     Defendant's Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it.   I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.



      04/21/2021
   Date
